Rugg, C. J.
The plaintiff, at a little after six o’clock on a December morning, was a traveller on a street in Fitchburg, in the middle of which the defendant operated electric cars on two lines of track. Two of the plaintiff’s companions, one twelve feet in front of her, saw cars approaching from each direction on these two tracks and in crossing the street at a crosswalk avoided danger, although the cars had no headlights but were lighted inside. There does not appear to have been any other travel at the time. There was no other evidence as to how light it was except that it is said in the report that there was “an unobstructed view” from the crosswalk of the tracks in each direction for a long distance. The plaintiff testified that when she first came on the sidewalk, at a point about fifty feet from the crosswalk, she looked in both directions and saw no car; that when she reached the crosswalk "she saw a car coming from the east on the track farthest from her; that she watched the car as it came along; that she stood on the outer side of the first track and as the car passed her she started to turn around toward the west and in that instant was struck by the other car coming from that direction; that both cars were going very fast.” The plaintiff’s testimony presents the most favorable aspect of her case and she can recover only if this warrants an inference that she was in the exercise of due care.
Her evidence seems to mean that she stood on the crosswalk at a point where she was out of danger from any cars on the nearer track, while she watched the car on the farther track until it had passed, and then, without looking at the nearer track, stepped in front of a car on that track so close that she instantly was struck. But, even if the testimony is susceptible of the construction that she paused a moment on the nearer track for the car to pass on the other track, she is in no better position. Upon either view she clearly could not have been found tp have been careful. The car by which she was injured was in plain sight, (both her companions saw it) and so near and moving so rapidly that it was negligent for her to step upon the track in front of it. The case is less strong for the plaintiff than Beirne v. Lawrence & Methuen Street Railway, 197 Mass. 173. See also Kouyoumjian v. Boston Elevated Railway, 212 Mass. 111.
In accordance, with the terms of the report, let the entry be

Judgment for the defendant.